Albert Conway, J.
This matter was referred to me for assessment of damages. The action seeks (1) an injunction restraining and enjoining defendants from using or affixing or marking upon any device or article the words ‘ ‘ Underwriters ’ Laboratories, Inc. Inspected (or Listed)-,” (2) or using labels similar in appearance -to labels issued by plaintiff for power supply cords without permission of plaintiff, and (3) for compensatory and exemplary damages. The proof shows defendants have counterfeited and used on substandard articles labels similar to those issued by plaintiff. Plaintiff has not been able to prove substantial damages but has shown that defendants were using counterfeit labels to the detriment of plaintiff and constituted a fraud upon the public. Plaintiff is at least entitled to nominal damages. Neither the fact that only nominal damages are awarded nor the amount thereof prevents the court from awarding exemplary damages as a deterrent against a repetition by defendants and as a warning to others (Reynolds v. Pegler, 123 F. Supp. 36; Crane v. Bennett, 177 N. Y. 106, 115; Walker v. Sheldon, 10 N Y 2d 401, 406). Plaintiff is granted judgment of compensatory damages in the sum of $1, exemplary or punitive damages in the sum of *757$10,000, restraining defendants from further acts as complained of in the complaint herein and directing the defendants to surrender and turn over to plaintiff all counterfeit labels containing the alleged approval of plaintiff on defendants’ product. Enter judgment in accordance with the foregoing.